DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
This application contains claims directed to the following patentably distinct species:
Species A: a catheter assembly for an ultrasound system, the catheter assembly comprising: a distal section comprising a distal sheath; a proximal extension comprising a proximal sheath; a pullback slider arrangement disposed between the distal section and the proximal extension, the pullback slider arrangement comprising a housing defining a slit, a coupler disposed within the housing, and a slider handle extending through the slit and coupled to the coupler, wherein the slider handle and the coupler can be manually slid along the slit in the housing; a sensor disposed within the housing of the pullback slider arrangement to determine a position of the coupler within the housing; an elongated, rotatable driveshaft having a proximal end and a distal end and extending along the distal section, the proximal extension, and the pullback slider arrangement, wherein the proximal end is configured and arranged for coupling to a motordrive for rotating the driveshaft, wherein the coupler of the pullback slider arrangement is coupled to the rotatable driveshaft to manually move the rotatable driveshaft backwards and forwards by moving the slider handle; an imaging device coupled to the distal end of the driveshaft with rotation of the driveshaft causing a corresponding rotation of the imaging device, the imaging device comprising at least one transducer configured and arranged for transforming applied electrical signals to acoustic signals and also for transforming received echo signals to electrical signals; and at least one conductor extending along the distal section, the proximal extension, and the coupler 
Species B: a catheter assembly for an ultrasound system, the catheter assembly comprising: a distal section comprising a distal sheath; a proximal extension comprising a proximal sheath; a pullback slider arrangement disposed between the distal section and the proximal extension, the pullback slider arrangement comprising a housing defining an opening and a coupler disposed partially within the housing and extending through the opening in the housing, wherein the coupler can slide relative to the housing to change a size of a portion of the coupler disposed within the housing; a sensor disposed within the housing of the pullback slider arrangement to determine a position of the coupler relative to the housing; an elongated, rotatable driveshaft having a proximal end and a distal end and extending along the distal section, the proximal extension, and the pullback slider arrangement, wherein the proximal end is configured and arranged for coupling to a motordrive for rotating the driveshaft, wherein the coupler of the pullback slider arrangement is coupled to the rotatable driveshaft to manually move the rotatable driveshaft backwards and forwards by moving the slider handle; an imaging device coupled to the distal end of the driveshaft with rotation of the driveshaft causing a corresponding rotation of the imaging device, the imaging device comprising at least one transducer configured and arranged for transforming applied electrical signals to acoustic signals and also for transforming received echo signals to electrical signals; and at least one conductor extending along the distal section, the proximal extension, and the coupler and coupled to the imaging device for carrying the electrical signals, as disclosed on Page 3 Lines 19-29 and Page 4 Lines 1-8, constructively identified by the examiner as corresponding to Claims 11-20.

Note that applicant is required to elect a single sub-species following the election of a species.
If Species A is elected, applicant must: select a single species from A(I)-A(VII) of the sensor type;
If Species B is elected, applicant must: select a single species from B(I)-B(VI) of the sensor type.

Species A(I): wherein the sensor is an optical, resistive, capacitive, inductive, or magnetic sensor, as disclosed on Page 13 Lines 14-16, constructively identified by the examiner as corresponding to Claim 3;
Species A(II): wherein the sensor is a potentiometer, as disclosed on Page 15 Lines 28-29, constructively identified by the examiner as corresponding to Claim 4;
Species A(III): wherein the sensor is a capacitive sensor and comprises a first plate and a second plate that is coupled to the coupler of the pullback slider arrangement so that capacitance between the first and second plates varies with position of the coupler, as disclosed on Page 16 Lines 8-16, constructively identified by the examiner as corresponding to Claim 5;
Species A(IV): wherein the sensor is an inductive sensor and comprises a coil and a magnetic material that is coupled to the coupler of the pullback slider arrangement and moves with the coupler so that inductance of the coil varies with position of the coupler, as disclosed on Page 16 Lines 17-26, constructively identified by the examiner as corresponding to Claim 6;
Species A(V): wherein the sensor is an optical sensor coupled to the coupler and the pullback slider arrangement comprises a set of alternating stripes of different colors detectable by the optical sensor and disposed in the housing to determine a position of the coupler, as disclosed on Page 17 Lines 25-29 and Page 18 Lines 1-3, constructively identified by the examiner as corresponding to Claim 7;
Species A(VI): wherein the sensor is a magnetic sensor coupled to the coupler and the pullback slider arrangement comprises a set of alternating stripes of magnetic materials detectable by the magnetic sensor and disposed in the housing to determine a position of the coupler, as disclosed on 
Species A(VII): wherein the sensor is a magnetic sensor coupled to the housing and the pullback slider arrangement comprises a set of alternating stripes of magnetic materials detectable by the magnetic sensor and disposed on the coupler to determine a position of the coupler, as disclosed on Page 17 Lines 13-24, constructively identified by the examiner as corresponding to Claim 10;

Species B(I): wherein the sensor is an optical sensor coupled to the housing and the coupler comprises a set of alternating stripes of different colors detectable by the optical sensor to determine a position of the coupler, as disclosed on Page 17 Lines 13-24, constructively identified by the examiner as corresponding to Claim 12;
Species B(II): wherein the sensor is a magnetic sensor coupled to the housing and the coupler comprises a set of alternating stripes of magnetic materials detectable by the magnetic sensor to determine a position of the coupler, as disclosed on Page 17 Lines 13-24, constructively identified by the examiner as corresponding to Claim 13;
Species B(III): wherein the sensor is a potentiometer, as disclosed on Page 15 Lines 28-29, constructively identified by the examiner as corresponding to Claim 15;
Species B(IV): wherein the sensor is a capacitive sensor and comprises a first plate and a second plate that is coupled to the coupler of the pullback slider arrangement so that capacitance between the first and second plates varies with position of the coupler, as disclosed on Page 16 Lines 8-16, constructively identified by the examiner as corresponding to Claim 16;
Species B(V): wherein the sensor is an inductive sensor and comprises a coil and a magnetic material that is coupled to the coupler of the pullback slider arrangement and moves with the coupler 
Species B(VI): wherein the sensor is a magnetic sensor coupled to the housing and the pullback slider arrangement comprises a set of alternating stripes of magnetic materials detectable by the magnetic sensor and disposed on the coupler to determine a position of the coupler, as disclosed on Page 17 Lines 13-24, constructively identified by the examiner as corresponding to Claim 18.

The species are independent or distinct because each contains mutually exclusive characteristics with respect to coupler disposition, sensor type, composition of the sensor, and sensor coupling, which requires running different search queries and the prior art applicable to one species will not likely be applicable to the other species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require different field of search (for example, searching different classes/ subclasses or electronic resources, or employing different search queries);
(c) the prior art applicable to one invention would not likely be applicable to another invention;
(d) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA CHRISTINA TALTY whose telephone number is (571)272-8022.  The examiner can normally be reached on M-Th 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 5712701790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA CHRISTINA TALTY/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Acting Supervisory Patent Examiner of Art Unit 3793